Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on December 14, 2020 in response to the Office Action of October 26, 2020 is acknowledged and has been entered. 
The claim objections to claims 1-4, 6, 33, 34, 36 and 38-44 are now withdrawn in view of the claim amendment. 
The rejection to claims 1-11 and 33-44 under 35 U.S.C. 112(a), written description requirement is now withdrawn in view of the claim amendment.
The rejections to claims 1-11 and 33-44 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment or claim cancellation.

Election/Restrictions
Claims 1-12, 14-23, 33-39 and 41 are allowable. The restriction requirement for claims 12-32, as set forth in the Office action mailed on July 11, 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement dated July 11, 2017 is partially withdrawn. 
Claims 12-23, directed to invention II, are no longer withdrawn from consideration because claim 12 requires all the limitations of an allowable claim. With Examiner’s 
Claims 24-32, directed to Invention III, are withdrawn from consideration because they do not require all the limitations of an allowable claim.
As this application is in condition for allowance except for the presence of claims 24-32 directed to an invention non-elected without traverse, claims 24-32 have been cancelled.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Amendments to the claims:
Claims 1, 4, and 6 are amendment to correct minor informality.
Clam 12 is amendment to incorporate the allowable features identified for claims 1, 4 and 6.
Claims 13, 24-32 are canceled. 

Claim 1. A tracking sensor at a distal portion of a medical instrument, said tracking sensor configured to determine a location and an orientation of the medical instrument inserted into a subject for a medical procedure, and said tracking sensor providing an electrical signal in response to a magnetic field, said tracking sensor comprising: 
a tube having a lumen and a ferrite powder in the lumen, 
wherein the lumen is substantially maximally-filled with the ferrite powder; and 
a coil wound around the tube; 
wherein the tube and ferrite powder constitute a ferrite core, the ferrite core having a rigidity such that [[it ]]the ferrite core does not flex in response to usual forces to which the tracking sensor is subjected while inserted into the subject for the medical procedure, and the 

Claim 4. An apparatus, comprising: 
a medical instrument; and 
at least one tracking sensor for determining a location and an orientation of the medical instrument when the medical instrument is inserted into a subject for a medical procedure, said at least one tracking sensor providing an electrical signal in response to a magnetic field and disposed at a distal portion of the medical instrument, the at least one tracking sensor comprising: 
a tube having a lumen and a ferrite powder in the lumen, and 
a coil wound around the tube, 
wherein the lumen is substantially maximally-filled with the ferrite powder, 
wherein the tube and ferrite powder constitute a ferrite core, the ferrite core having a rigidity such that [[it ]]the ferrite core does not flex in response to usual forces to which the tracking sensor is subjected while inserted into the subject for the medical procedure, and the rigidity of the ferrite core facilitated by the substantial maximal filling of ferrite powder within the tube or a 

Claim 6. A method for tracking a medical instrument inserted into a subject, comprising: 

wherein the lumen is substantially maximally-filled with the ferrite powder, 
wherein the tube and ferrite powder constitute a ferrite core, the ferrite core having a rigidity such that [[it ]]the ferrite core does not flex in response to usual forces to which the tracking sensor is subjected while inserted into the subject for the medical procedure, and the rigidity of the ferrite core facilitated by the substantial maximal filling of ferrite powder within the tube or a 
generating an electrical signal in response to a magnetic field using the at least one tracking sensor; and 
tracking the medical instrument in response to the electrical signal using a processor.

Claim 12. A 
a ferrite powder; and 
a tube, wherein 
the tube and ferrite powder constitute the ferrite core,
the tube is substantially maximally-filled with the ferrite powder, 
the ferrite core has a rigidity such that the ferrite core does not flex in response to usual forces to which the ferrite core is subjected while being inserted into a subject for a medical procedure, 
the rigidity of the ferrite core is facilitated by the substantial maximal filling of the ferrite powder within the tube or a general rigidity of the tube, and 
the tube has 

Allowable Subject Matter
Claims 1-12, 14-23, 33-39 and 41 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 1, 4 and 6 in regard to the features of “a tracking sensor disposed at the distal portion of a medical instrument that comprises a ferrite core that is constituted by a tube having (1) a coil wound around and (2) a lumen that is maximally-filled with ferrite powder, and the ferrite core has a rigidity such that the ferrite core does not flex in response to usual forces to which the tracking sensor is subjected while inserted in to a subject"; and in claim 12 in regard to the features of “a ferrite core that is constituted by a tube of a maximal transverse-cross sectional span of less than 1 mm and ferrite powder that is maximally filled in that tube and has a rigidity such that the ferrite core does not flex in response to usual forces while being inserted . 
Dependent claims 2-3, 5, 7-11, 14-23, 33-39 and 41 are allowed at least by virtue of their respective dependency upon an allowable claim.

Applicant presented arguments in regard to the above identified allowable subject matter on pages 12-16 of the response filed on December 14, 2020 in regard to the teaching of Lyu and Uemoto, which Examiner agrees with. Lyu explicitly teaches that the core desirably is sufficiently flexible to facilitate insertion ([0019) and does not teach a ferrite core having a rigidity such that it does not flex when being inserted into the subject. Uemoto, though being considered and remains being considered that the injection molded-magnetic body is substantially maximally filled with ferrite powder, with a reconsideration, Uemoto does not provide sufficient teaching to demonstrate that such a filling results in a rigidity such that it does not flex while being inserted into a subject. 

An addition prior art relevant to the claimed invention is cited below:
Ngo et al., US 5,062,197 A. This art discloses in FIGS.7&8 a configuration of a core post 40 concentric with a cylindrical peripheral wall 42. The space between the core post 40 and the wall 42 is filled with winding 44 bounded in between ring-shaped ferrite layers 46 and 48. In Col. 11, ll.18-2, Example 8, it discloses that the ring-shaped layers have an outside diameter of 1.5 cm.
In view of claims 1, 4 and 6, if considering that the cylindrical peripheral wall 42 is the “ferrite core” as claimed, the winding is embedded within the wall 
If considered that the core post is the “ferrite core” as claimed, Ngo does not teach that such a core is constituted by ferrite powder and a tube having a lumen with the ferrite powder maximally-filled within.
For either consideration, Ngo does not at least implicitly teach that such a configuration is applicable for being disposed at the distal portion of an insertable medical instrument, or at least in general any medical application. 
In view of claim 12, if considering that the core post of the “ferrite core” as claimed, the core post is a solid core. Ngo hence does not teach a ferrite core that is constituted by a tube with ferrite powder maximally-filled with. 
Further, whether to consider that the core post or the cylindrical wall is the “ferrite core” as claimed, Ngo does not teach that the tube has a maximal transverse-cross-sectional span of less than 1 mm. Though Ngo discloses in Col. 5, ll.36-39 that “it is to be understood that the size of the core…will vary, depending upon the type of, and application for”, the working example of Ngo discloses a diameter of 1.5 cm that is 150 times larger than the claimed 1mm. It is therefore considered not to be within a reasonable range that one of ordinary skill in the art would be motivated to modify, or would be able to modify through routine experimentation. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/YI-SHAN YANG/Examiner, Art Unit 3793